Citation Nr: 1039450	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation, in excess of 20 percent, 
for service-connected lumbar strain with chronic lower back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to January 
1988.
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Because less than the maximum available benefit for a schedular 
rating was awarded and because the increase was not granted 
effective from the initial date of the claim, the aforementioned 
issue of an increased evaluation for lumbar strain with chronic 
lower back pain, is properly before the Board.  See Fenderson v. 
West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the above issue was remanded by the Board in 
March 2010 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
the issue is now ready for appellate review.


FINDING OF FACT

The Veteran's service-connected lumbar strain with chronic lower 
back pain is manifested by forward flexion of at least 60 
degrees, extension of at least 20 degrees, bilateral flexion of 
at least 20 degrees, and bilateral rotation of 30 degrees. The 
competent medical evidence does not show that the Veteran's 
service-connected lumbar strain with chronic lower back pain, is 
manifested by forward flexion of the thoracolumbar spine of 30 
degrees or less; nor favorable or unfavorable ankylosis of the 
spine and is not manifested by incapacitating episodes or 
separately ratable neurological deficit.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for 
lumbar strain with chronic lower back pain, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.10, 4.16(b), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letter dated in February 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
The letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.
On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The February 2007 letter provided 
this notice to the Veteran.

The Board observes that the February 2007 letter was sent to the 
Veteran prior to the April 2007 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the February 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.
Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment, VA treatment records, private treatment records and VA 
examination reports are associated with the claims folder.

In March 2010, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issue was previously remanded in order for the Veteran to be 
afforded a VA examination to address the degree to which the 
Veteran's service-connected low back disability affected his 
ability to maintain employment, and to adjudicate the Veteran's 
claim for TDIU, to include extraschedular consideration.  The 
requested examination having been afforded and the TDIU claim 
having been addressed, to include the evaluation of 
extraschedular consideration, the issues of entitlement to an 
increased rating for service-connected lumbar strain with chronic 
lower back pain to include TDIU and extraschedular consideration 
now return to the Board for appellate review.  

The Veteran was afforded compensation and pension (C&P) 
examinations in accordance with his claims in March 2007, October 
2008, and June 2010.  38 C.F.R. § 3.326(a) (2010).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Additionally, an examination for rating purposes should contain 
sufficient detail and reflect the whole recorded history of a 
Veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 
594 (1991); 38 C.F.R. § 4.2 (2009).  As noted below, the Board 
finds that the VA examinations obtained in this case are more 
than adequate, as they consider all of the pertinent evidence of 
record, and include a complete rationale for evaluations 
provided.  Additionally, the Board notes that the June 2010 
addressed the issue of unemployability with regard to the 
Veteran's low back disability.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its March 2010 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the 'present 
level' of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.
In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

The current rating criteria for evaluating spine disabilities 
define normal range of motion for the various spinal segments for 
VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  Further, 
the normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  An evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 30 percent is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine.  
An evaluation of 50 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 100 percent 
requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 percent 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 
69 Fed. Reg. 32, 449 (June 10, 2004).

The Veteran is currently service-connected for lumbar strain with 
chronic lower back pain, currently evaluated as 20 percent 
disabling under the current Formula for Rating Diseases and 
Injuries of the Spine.  The Veteran contends that he is entitled 
to a higher disability rating.  The Board finds that the 
competent evidence of record does not warrant a disability rating 
of higher than 20 percent.

As noted above, the Veteran was afforded VA examinations in March 
2007 and October 2008.  The March 2007 VA examination noted that 
the Veteran exhibited no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance on repetitive use 
of the spine.  The report shows functional loss and pain due to 
subjective complaint.  The examination revealed active range of 
motion extension of 20 degrees and flexion of 60 degrees with 
passive range of motion extension of 25 degrees and flexion of 90 
degrees.  The active range of motion of right and left lateral 
flexion of 20 degrees with passive range of motion bilaterally of 
25 degrees and rotation on both sides at 30 degrees for active 
and passive range of motion.  The x-rays associated with the 
examination revealed moderate disk bulge at L5-S1, mild disk 
bulge at L4-L5 with no evidence of stenosis or focal herniated 
disk.  The October 2008 VA examination also noted that the 
Veteran exhibited no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance on repetitive use of the 
spine.  The report shows functional loss due to subjective 
complaint.  The examination revealed extension of 30 degrees and 
flexion of 75 degrees.  The right and left lateral flexion of 25 
degrees and rotation on both sides at 30 degrees.  The x-rays 
associated with the examination revealed degenerative disc 
changes with small central disc herniation at L4-L5 with facet 
arthropathy.  

According the June 2010 VA examination report, the Veteran stated 
that he experiences a mild dull ache that lasts for several 
minutes in his low back with certain movements.  Upon 
examination, the Veteran exhibited flexion to 85 degrees, 
extension to 30 degrees, bilateral lateral flexion to 30 degrees, 
and bilateral lateral rotation to 30 degrees.  There is no 
additional limitation of motion due to pain, fatigue, or 
weakness.  The examiner noted that the Veteran was able to 
ambulate without difficulty and exhibited good muscle tone and 
strength and no neurological deficit.  X-rays taken in 
conjunction with the examination revealed normal lumbar lordosis, 
vertebral bodies that are normal in height and alignment with no 
acute compression fracture or spondylolisthesis or spondylolysis.  
The examiner diagnosed the Veteran with degenerative disc disease 
of the lumbar spine.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected lumbar 
strain with chronic lower back pain, is manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine as required 
by the higher applicable schedular rating of 40 percent.  The 
March 2007, October 2008 and June 2010 VA examinations 
demonstrate that the Veteran's active flexion was 60, 75, and 85 
degrees, respectively.  In addition, there is no competent 
medical evidence of record which reflects that the Veteran has 
ankylosis of the spine, which would warrant a higher disability 
evaluation.  The aforementioned range of motion findings confirm 
that the thoracolumbar spine is not fixed in neutral position, 
nor flexion or extension.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  The 
Board also notes that the evidence of record does not demonstrate 
any neurological deficiency that would allow for an increased 
evaluation.  The evidence of record also fails to demonstrate 
that the pain associated with his back radiates into his lower 
extremities.  Consequently, the Veteran does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
under the General Rating Formula for Diseases and Injuries of the 
Spine.
In making the determination to deny a rating in excess of 20 
percent, the Board notes that it took into account the Veteran's 
complaints of low back pain, and was cognizant of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although the Veteran has reported pain and 
fatigue attributed to his low back disorder, this is already 
contemplated by the 20 percent evaluation currently in effect.  
As mentioned previously, pain is taken into account in the 
schedular ratings as it is generally present with this type of 
disability.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board observes 
that each of the Veteran's aforementioned VA examination reports 
note that the Veteran has not experienced any incapacitating 
episodes or physician prescribed bed rest.  Consequently, the 
Board finds that this Formula is not for consideration in the 
instant case.

Based on the above, the Board finds that an increased rating is 
not warranted at any time during the pertinent appeal period.  A 
'staged rating' for the Veteran's service- connected lower back 
disability, therefore, is also not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  For the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's increased rating claim for lumbar strain with chronic 
lower back pain.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  Consequently, the benefit 
sought on appeal with respect to this claim must be denied.

In sum, the Board finds that the competent evidence demonstrates 
that the Veteran's service-connected lumbar strain with chronic 
lower back pain is best characterized as productive of 20 percent 
disability.  The Board has considered the lay evidence of record 
in making its determination; however, it observes that the 
Veteran's opinions and observations alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.150 with 
respect to determining the severity of his service-connected 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (2) (2010).  Determining the severity of the 
Veteran's disabilities must be done by a medical professional.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed 
above, none of the competent medical evidence of record supports 
a higher rating than is herein assigned.

Additionally, the Board notes that the claim was remanded in 
order to have an examiner address the fact that the Veteran 
stated at both the March 2007 and October 2008 examinations that 
he is currently unemployed and that he quit his job because his 
back pain had become too severe to continue working.  In this 
regard the Veteran was afforded an examination in June 2010 to 
address the question of whether his lumbar strain with chronic 
lower back pain limits his ability to maintain employment.  The 
June 2010 VA examiner noted that the Veteran's lumbar spine 
disability has no effect on his usual occupation or his daily 
activities as a mechanic.  

The Board notes that in Thun v. Peake, 22 Vet. App. 111, 115 
(2008), the Court held that the determination of whether a 
Veteran is entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a threshold 
finding that the evidence before VA 'presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.'  In other 
words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the established 
criteria found in the rating schedule for that disability; if the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated by 
the rating schedule.  Id.

The Board notes that there is no competent evidence of record 
that the Veteran's service-connected lumbar strain with chronic 
lower back pain warrants a higher rating, than that assigned 
herein, on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  
Any limits on the Veteran's employability due to his disability 
have been contemplated in the above stated rating under 
Diagnostic Codes 5237.  The evidence also does not reflect that 
the Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
As noted above, there is no competent medical evidence that the 
Veteran's lumbar spine disability presents any problems with his 
ability to work as a mechanic.  Indeed, the June 2010 examiner 
stated that the Veteran's disability has no effect on his ability 
to maintain employment.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by the 
regular schedular standards that would warrant the assignment of 
an extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board observes that with the Veteran's contentions that his 
current back condition precludes gainful employment, the Veteran 
raised the issue of a total disability rating for compensation 
based on individual unemployability (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran 
submits evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The U.S. 
Court of Appeals for Veterans Claims recently held that a request 
for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  In this regard, as noted above, the claim was previously 
remanded in order for the Veteran's claim for TDIU to be 
addressed.

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice- connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  See 38 C.F.R. § 4.16(a) (2010).  In addition, there are 
circumstances under which disabilities may be combined and yet 
still be considered one disability and therefore requiring only a 
60 percent rating:  (1) Disabilities of one or both upper 
extremities, or one or both lower extremities, including the 
bilateral factor if applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) disabilities affecting 
a single body system, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  See 
38 C.F.R. § 4.16(a)(4) (2010).  The Board notes, initially that 
that the Veteran does not meet the schedular requirements for 
TDIU because his combined disability evaluation is currently only 
40 percent.

The Board further notes that there is no evidence of record that 
the Veteran's claim for TDIU warrants additional consideration 
based on an extraschedular basis.  38 C.F.R. §  4.16(b) (2010).  
In this regard, as noted above, the June 2010 VA examiner noted 
that the Veteran's lumbar spine disability has no effect on his 
usual occupation or his daily activities as a mechanic.  As such, 
the record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not rendered 
impracticable in this case, the Board is not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 4.16(b) (2010) for consideration of the assignment of 
a TDIU extraschedular evaluation.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, a preponderance of the evidence is 
against assignment of a higher rating than is herein assigned for 
lumbar strain with chronic lower back pain, for the entire period 
of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (the 
Board must consider whether there has been an increase in 
severity during an appeal to warrant staged ratings).  
Additionally, the Board finds that a preponderance of the 
evidence supports the finding that the Veteran's service-
connected disabilities do not render him unable to secure and 
follow a substantially gainful occupation and, therefore, he is 
not entitled to a TDIU rating.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal and the 
claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.

ORDER

Entitlement to an increased evaluation, in excess of 20 percent, 
for service-connected lumbar strain with chronic lower back pain, 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


